DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-20 under 35 U.S.C. 112b have been fully considered and are not fully persuasive. Some of the rejections have been maintained. However, new 35 U.S.C. 112b rejections are applied to claims 1-20 based on the amendments.

Applicant's arguments regarding the 35 U.S.C. 102/103 rejections of claims 1-20 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 102/103 rejections, the applicant argues the following in the remarks:
Kwong fails to teach “inferring process execution capacity using attribute information related to execution of a message queue” and “attribute information being unrelated to contents of the messages”.
Dependent claims that depend on the independent claims are allowable based on their dependency. 
Examiner has thoroughly considered Applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
As to point (a), the examiner respectfully disagrees. Kwong teaches “inferring process execution capacity using attribute information related to execution of a message queue” because latency of particular queue 125 has increased), and/or periodically. A processing node 140, in various embodiments, determines the desired behavior from information 340 and thus may start/stop dequeuing threads 142 and processing threads 144 based on changes to information 340. For example, generator 310 may cause more threads 144 to be spawned by a node 140 in response to detecting that there are queues 125 with high latency.” Since the attribute information includes the increased latency of a queue, the capacity of the node is inferred because an additional thread is created for a node. A latency increase would increase the load on a node and decrease its capacity to execute tasks, so additional threads are added. 
Kwong teaches attribute information that is unrelated to the contents of the messages because Kwong recites in Col. 6 lines 31-35 that “queue information 155 may indicate, for example, what queues 125 have already been provisioned and attributes 157 that describe those queues such as the number of messages in each queue and the latency in processing a message from each queue”. The number of messages in a queue and the latency of processing a message are attributes that are unrelated to the content of a message.’
As to point (b), the examiner respectfully disagrees. Applicant's arguments regarding dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references.

Specification
The disclosure is objected to because of the following informalities: The preliminary amendment on 02/26/2020 to the specification adds a paragraph at the beginning of the written specification, but it doesn’t have a paragraph number. When the paragraph number is added, then all the subsequent paragraph numbers need to be changed accordingly. 
Appropriate correction is required.

The title does not reflect the specification because there is no message bus, only a message queue and the specification does not describe inferring process capacity. Therefore, the title of the invention is not descriptive of the invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 8, and 15 (line numbers refer to claim 1):
	Lines 8-9 recite “inferring, based on the attribute information, a process execution capacity of the job executing devices to perform the job”. However, the specification does not recite the work “inferring”. The specification recites in paragraph [0054] that “the current actual processing capacity of the system may be better determined by determining the rate of change in speed at which the message queue is read, in conjunction with the speed at which the message queue is read.”. Therefore, the capacity is determined by the attribute information, not inferred. 
Lines 10-11 recite “determining, based on the process execution capacity, allocation information for a process to perform the job” but the specification recites in paragraph [0005] “determining, based on the attribute information, allocation information for a process to execute the job”. Therefore, allocation information is determined directly from the attribute information.

As per claims 1, 5-8, 12-14, 15, 19, and 20 (line numbers refer to claim 1):
	Lines 11-12 recite “the allocation information specifies whether the process should be instantiated or should not be instantiated” but this is not supported by the specification. Table 1 shows allocation information in a column that shows either yes or no for allocating the process. In paragraph [0053], which describes Table 1, it recites “Table 1 shows that when the speed at which the message queue is read is greater than a predetermined threshold of speed, the process managing device 110 determines to allocate the process for the job; when the speed at which the message queue is read is less than or equal to the predetermined threshold of speed, whether to11 allocate the process is determined according to whether the rate of change in speed is greater than 0 or less than or equal to 0.” Therefore, the allocation information determines whether or not to allocate a process for a job. 

Dependent claims 2-4, 9-11, and 16-18 are dependent on claims 1, 8, and 15 and fail to rectify the deficiencies of claims 1, 8, and 15. Therefore, claims 2-4, 9-11, and 16-18 are rejected for the same reasons above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1, 8, and 15 (line numbers refer to claim 1):
Line 1 recites “managing processes” but lines 10-11 recite “allocation information for a process” so it is unclear how many process exist here (only one or more than one?), and what the relationship is among them (i.e. a process “is part” of the plurality of processes or separate). 
Lines 1-2 recite “a method of managing processes performed by job executing device to complete jobs” but it is unclear what the relationships between the processes and the jobs are (ie. Are jobs allocated on processes to perform the jobs?).
In lines 3-11, it is not clearly indicated what performs the step of “detecting a job”, determining attribute info”, “inferring a process execution capacity”, and “determining allocation information” (i.e. Job processing system, a process, electronic device, a device or anything else). 
Lines 4-6 recite “determining attribute information related to execution of a message queue of the job processing system, the message being populated with messages related to the jobs” and it is unclear if attribute information is related to execution of a message queue or execution of jobs since the messages are related to jobs. 
Line 6 recites “message queue being populated with messages related to the jobs”, but it is unclear how often messages are added into the message queue and when the messages are added to the message queue. 
	Lines 11-12 recites “a process to perform the job, wherein the allocation information specifies whether the process should be instantiated or should not be instantiated” but it is unclear which job executing device the process is on because there are a plurality of job executing devices. 

As per claims 2, 9, and 16 (line numbers refer to claim 2):
	Line 3 recites “determining a number of the messages read within a predetermined time period” but it is unclear where the messages are being read from.
	Line 5 recites “the number”; it is uncertain if it refers to “the number of messages” in line 3 (i.e. if they are the same, the same term should be used so “the number” should be “the number of the messages”).

As per claims 3, 10, and 17 (line numbers refer to claim 3):
	Line 3 recites “a plurality” of speeds. It is unclear over what period of time these speeds are collected (i.e. periodically collected (every hour), predetermined period, or just randomly collected as needed/desired). It is uncertain how “a rate of change” is defined (i.e. Is there any period/predetermined time used when calculating the rate? Example:10 messages/hr  to 5 messages/hr, so the rate of change is 50% less or 2 to 1 ratio?).

As per claims 6, 13, and 20 (line numbers refer to claim 6):
	Lines 4 and 7 recite “predetermined threshold of rate of change”. It is unclear whether the rate of change refers to the same rate of change in line 3 of speed (i.e. if they are the same, the same term should be used so “predetermined threshold of rate of change” should be “predetermined threshold of rate of change of speed”).

As per claims 7 and 14 (line numbers refer to claim 7):
	Line 3 recites “determining whether a total number of the messages is less than a predetermined threshold” but it is unclear where these messages are located.
	Line 5 recites “the total number”. It is unclear whether it refers to “a total number of messages” in line 3 (i.e. if they are the same, the same term should be used so “the total number” should be “the total number of the messages”).

As per claim 8:
	Line 5 recites “the device”, which lacks antecedent basis. It is unclear if it is referring to “an electronic device” in line 1 or “job executing devices” in line 2 (i.e. if they are the same, the same term should be used). 

As per claims 4, 5, 11-12, 18, and 19, they are dependent claims of claims 1, 8 and 15 respectively and fail to correct the deficiencies of claims 1, 8 and 15. Therefore, they are rejected for the same reasons above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwong et al. (US 10924438 B2 herein Kwong).
Kwong was cited in the previous office action.

As per claim 1, Kwong teaches a method of managing processes performed by job executing devices to complete jobs (Fig. 1B; Abstract lines 15-16 The processing threads may be executable to perform one or more tasks; Col. 6 line 66-Col. 7 line 3 manager 150 may provide information about the assignment to each processing node 140 (as job executing devices) that causes that node to instantiate a set of dequeuing threads 142 that retrieve messages from the assigned queues and a set of processing threads 144 (as processes) that process those messages; Col. 15 lines 17-19 a set of tasks to be performed by at least one of a plurality of processing nodes (e.g., nodes 140); Col. 13 lines 26-29 one or more processing threads are executable to retrieve the one or more messages from the intermediate storage area and perform one or more tasks (as jobs) specified in the retrieved one or more messages), the method comprising: 
in response to detecting a job of the jobs to be performed by a job executing device of the job executing devices of a job processing system, determining attribute information related to execution of a message queue of the job processing system, the message queue being populated with messages related to the jobs, and the attribute information being unrelated to contents of the messages (Fig. 1A, 1B, 100 message system, 111 application request (as job), 130, 140A-B, 157 performance attributes; Col. 4 lines 34-36 applications 110 may trigger an enqueuing of a message by issuing request 111 to a node 140 (or another component within platform 130) to perform work; Col. 6 lines 31-35 Queue information 155 may indicate, for example, what queues 125 have already been provisioned and attributes 157 that describe those queues such as the number of messages in each queue and the latency in processing a message from each queue; Col. 15 lines 17-19 a set of tasks to be performed by at least one of a plurality of processing nodes (e.g., nodes 140); Col. 14 lines 9-10 A given message may specify a set of tasks to be performed by the computer system), 
inferring, based on the attribute information, a process execution capacity of the job executing devices to perform the job (Col. 11 lines 38-50 Generator 310 may update information 340 based on various scenarios including in response to a new queue 125 being provisioned at service 120 (since such a queue 125 has not been assigned to any node 140), in response to information 155 being updated (e.g., the latency of particular queue 125 has increased), and/or periodically. A processing node 140, in various embodiments, determines the desired behavior from information 340 and thus may start/stop dequeuing threads 142 and processing threads 144 based on changes to information 340. For example, generator 310 may cause more threads 144 to be spawned by a node 140 in response to detecting that there are queues 125 with high latency; Col. 13 lines 44-56 Company A may allocate, for a tenant A and a tenant B, respective message queues at a message queue service that are for receiving messages from the applications of tenant A and B. Accordingly, in step 510, the server-based platform accesses queue information (which may list the message queues that have already been provisioned at the message queue service) that includes performance attributes (e.g., the number of messages currently stored in a queue and the time taken to process one of those messages) for the allocated queues. In step 520 of this example, the platform assigns the message queues of tenant A to one processing node and the message queues of tenant B to another processing node based on the performance attributes; Col. 15 lines 12-15 accessing queue information (e.g., information 155) that specifies, for a given one of a plurality of queues capable of storing messages, a performance metric (e.g., performance attributes 157); The process execution capacity of job executing devices can be inferred based on attribute information because attribute information includes information about the number of messages in queues and time taken to process a message in a queue and queues are allocated to processing nodes which are job executing devices. Execution capacity can be inferred from these attributes because if the number of messages in a queues associated with a processing node is large then that means there isn’t much capacity in the processing node for more messages to be processed. ); and 
determining, based on the process execution capacity, allocation information for a process to perform the job, wherein the allocation information specifies whether the process should be instantiated or should not be instantiated (claim 1 for a given one of at least two of the plurality of processing nodes, the server-based platform assigning, based on the accessed queue information, a set of the plurality of queues to the given processing node, wherein the assigning causes the given processing node to instantiate a set of threads executable to dequeue one or more messages that are stored in the set of queues and perform tasks specified in the one or more messages; Col. 11 lines 38-50 Generator 310 may update information 340 based on various scenarios including in response to a new queue 125 being provisioned at service 120 (since such a queue 125 has not been assigned to any node 140), in response to information 155 being updated (e.g., the latency of particular queue 125 has increased), and/or periodically. A processing node 140, in various embodiments, determines the desired behavior from information 340 and thus may start/stop dequeuing threads 142 and processing threads 144 based on changes to information 340. For example, generator 310 may cause more threads 144 to be spawned by a node 140 in response to detecting that there are queues 125 with high latency; When there is an increase in latency of a queue, that means there is a decrease in capacity and more threads are instantiated.).

As per claim 4, Kwong teaches the method according to claim 1, wherein determining the attribute information comprises: determining a total number of the messages in the message queue (Col. 6 lines 31-34 Queue information 155 may indicate, for example, what queues 125 have already been provisioned and attributes 157 that describe those queues such as the number of messages in each queue).

As per claim 8, it is a device claim of claim 1. Therefore, it is rejected for the same reasons as claim 1 above. Additionally, Kwong teaches an electronic device, at least one processing unit (Fig. 10, 1080 processor subsystem; Col. 20 lines 37-38 Processor subsystem 1080 may include one or more processors or processing units); and at least one memory, coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts (Col. 20 lines 44-46 System memory 1020 is usable store program instructions executable by processor subsystem 1080 to cause system 1000 perform various operations).

As per claim 11, it is a device claim of claim 4. Therefore, it is rejected for the same reasons as claim 4 above.

As per claim 15, it is a computer program product claim of claim 1. Therefore, it is rejected for the same reasons as claim 1 above. Additionally, Kwong teaches a computer program product tangibly stored on a non-transitory computer-readable medium and comprising machine-executable instructions, the machine-executable instructions, when executed by a device, cause the device to perform operations (Claim 11 A non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations).

As per claim 18, it is a computer program product claim of claim 4. Therefore, it is rejected for the same reasons as claim 4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong, as applied to claims 1, 8, and 15 above, in view of Wei et al. (CN109240836A herein Wei).
The claim mappings for Wei are made with a translation of CN109240836A. 
Wei was cited in the previous office action.

As per claim 2, Kwong teaches the method according to claim 1, wherein determining the attribute information comprises: determining a number of the messages read within a predetermined time period (Col. 9 line 61-Col. 10 line 1 Performance attributes 157 may indicate, for example, the number of messages expected or already enqueued in a queue 125, the time taken for a message to be processed after being enqueued (including the time taken to move to the top of the queue 125), the time that a thread spends processing a message (i.e. thread usage time), and the number of threads that are currently processing messages from a given queue 125).

Kwong fails to teach determining, based on the predetermined time period and the number, a speed at which the message queue is read.

However, Wei teaches determining, based on the predetermined time period and the number, a speed at which the message queue is read ([0061] 407 lines 3-4 number of messages consumed per unit time (that is, the rate (speed) of consumption of messages)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kwong with the teachings of Wei because Wei’s teaching of determining the rate at which messages are consumed allows for it to be compared to thresholds and determine whether more messages should be assigned, thus preventing overloading of queues (see Wei, [0046] If the number of messages in the message queue is lower than the lower threshold of the number of messages, the following message queue exception handling strategy is used for configuration: [0035] 228 lines 1-2 Notify the producer of the message of the rate of consumption of the message by the consumer of the message and an instruction to increase the rate of production of the message; [0047] 305 lines 1-4 The beneficial effect of the embodiments of the present invention is that by separately detecting and comparing the number of messages and the rate of change of the number of messages, and adopting the corresponding message queue exception handling strategy to configure the system that applies the message queue to transfer information, it is possible to avoid the excessive number of messages.). 	  

As per claim 7, Kwong teaches the method according to claim 1, wherein determining the allocation information comprises: a total number of the messages (Col. 6 lines 31-34 Queue information 155 may indicate, for example, what queues 125 have already been provisioned and attributes 157 that describe those queues such as the number of messages in each queue); and determining to instantiate the process for the job (Col. 13 lines 22-28 The instantiation of the first set of one or more dequeuing threads may be such that at least one dequeuing thread is instantiated per queue in the corresponding set of queues. In various embodiments, the second set of one or more processing threads are executable to retrieve the one or more messages from the intermediate storage area and perform one or more tasks).

Kwong fails to teach determining whether a total number of the messages is less than a predetermined threshold of number; and in response to determining that the total number is less than the predetermined threshold of number, determining to instantiate the process.

However, Wei teaches determining whether a total number of the messages is less than a predetermined threshold of number; and in response to determining that the total number is less than the predetermined threshold of number, determining to instantiate the process ([0010] 69 lines 1-4 if the number of messages is lower than the lower threshold of the number of messages… a corresponding message queue exception handling strategy is adopted. The steps to configure a system for applying message queues to deliver information; [0013] –[0014] If the number of messages in the message queue is lower than the lower threshold of the number of messages, the following message queue exception handling strategy is used for configuration: Notify the producer of the message of the rate of consumption of the message by the consumer of the message and an instruction to increase the rate of production of the message).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kwong with the teachings of Wei because Wei’s teaching of detecting that the number of messages is less than a threshold provides the advantage of allowing more messages to be allocated to a queue when the queue does not have many messages to prevent overloading on the queue (see Wei, [0046] If the number of messages in the message queue is lower than the lower threshold of the number of messages, the following message queue exception handling strategy is used for configuration: [0035] 228 lines 1-2 Notify the producer of the message of the rate of consumption of the message by the consumer of the message and an instruction to increase the rate of production of the message; [0047] 305 lines 1-4 The beneficial effect of the embodiments of the present invention is that by separately detecting and comparing the number of messages and the rate of change of the number of messages, and adopting the corresponding message queue exception handling strategy to configure the system that applies the message queue to transfer information, it is possible to avoid the excessive number of messages.). 	  

As per claim 9, it is a device claim of claim 2. Therefore, it is rejected for the same reasons as claim 2 above.

As per claim 14, it is a device claim of claim 7. Therefore, it is rejected for the same reasons as claim 7 above.

As per claim 16, it is a computer program product claim of claim 2. Therefore, it is rejected for the same reasons as claim 2 above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong, as applied to claims 1, 8, and 15 above, in view of Lu et al. (WO2021000693A1 herein Lu).
The claim mappings of Lu are made with a translation of WO2021000693A1.
Lu was cited in the previous office action.

As per claim 3, Kwong teaches the method according to claim 1, wherein determining the attribute information comprises: obtaining a plurality of latencies at which the message queue is read (Col. 22, claim 5 plurality of latency values…an amount of time taken to process a message; Col. 3 lines 17-20 the server-based platform accesses information describing the set of message queues, including performance attributes (e.g., latency)).

Kwong fails to teach a plurality of speeds at which the message queue is read; and determining, based on the plurality of speeds, a rate of change in speed at which the message queue is read.

However, Lu teaches a plurality of speeds at which the message queue is read ([0028] 169 lines 1-2 Determining multiple message consumption rates of multiple adjacent periods of each message queue); and 
determining, based on the plurality of speeds, a rate of change in speed at which the message queue is read ([0030] 180 the consumption rate of multiple messages in a message queue shows a gradually decreasing trend; [0125] 860 lines 3-5 The gradual decrease in the consumption rate of multiple messages indicates that the messages in the message queue are being consumed more and more slowly.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kwong with the teachings of Lu because Lu’s teaching of determining that the consumption rate of messages in a message queue is slowing down provides the advantage of determining abnormalities in consumption rates and prevents the allocation of more messages to abnormal message queues (see Lu, [0125] 860 lines 3-6 The gradual decrease in the consumption rate of multiple messages indicates that the messages in the message queue are being consumed more and more slowly. This can also be considered an abnormal consumption situation, so this method can be used to determine abnormal consumption; [0062] 352 lines 3-7 identify abnormal consumption in the message queue, and then identify Out the abnormal message queue and the corresponding abnormal consumers, and then notify the abnormal message queue by sending a fuse signal (ie, fuse isolation information) to the message producer, so that the message producer can perceive the message queue service in a timely manner And temporarily stop sending messages to the abnormal message queue).

As per claim 10, it is a device claim of claim 3. Therefore, it is rejected for the same reasons as claim 3 above.

As per claim 17, it is a computer program product claim of claim 3. Therefore, it is rejected for the same reasons as claim 3 above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong, as applied to claims 1, 8, and 15 above, in view of Guo et al. (US 20200019449 A1 herein Guo).
Guo was cited in the previous office action.

As per claim 5, Kwong teaches the method according to claim 1, wherein determining the allocation information comprises (Fig. 1B, 157 performance attributes) and determining to instantiate the process for the job (Col. 13 lines 22-28 The instantiation of the first set of one or more dequeuing threads may be such that at least one dequeuing thread is instantiated per queue in the corresponding set of queues. In various embodiments, the second set of one or more processing threads are executable to retrieve the one or more messages from the intermediate storage area and perform one or more tasks).

Kwong fails to teach determining whether a speed at which the message queue is read is greater than a predetermined threshold of speed; and in response to determining that the speed at which the message queue is read is greater than the predetermined threshold of speed, determining to instantiate the process.

However, Guo teaches determining whether a speed at which the message queue is read is greater than a predetermined threshold of speed ([0010] lines 12-14 the processing speed of the receiver of the new broadcast message is greater than the preset processing threshold; [0035] lines 4-7 a factor influencing whether broadcast messages in the queue are overstocked may include the number of receivers of each broadcast message, a message processing speed of each receiver); and 
in response to determining that the speed at which the message queue is read is greater than the predetermined threshold of speed, determining to instantiate the process ([0010] lines 12-16 the processing speed of the receiver of the new broadcast message is greater than the preset processing threshold…putting the new broadcast message into the third broadcast queue; [0037] lines 13-15 the messages, such as, a short message, a calling, a local small application and so on, are put into the third broadcast queue).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kwong with the teachings of Guo because Guo’s teaching of putting messages into a third broadcast queue when the processing speed of the receiver of the message is greater than a threshold avoids delays (see Guo, [0039] lines 8-10 a broadcast message in the third broadcast queue can be sent at a faster speed, lag and delay of the system are avoided).

As per claim 12, it is a device claim of claim 5. Therefore, it is rejected for the same reasons as claim 5 above.

As per claim 19, it is a computer program product claim of claim 5. Therefore, it is rejected for the same reasons as claim 5 above.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong and Guo, as applied to claims 5, 12, and 19 above, in view of Clark et al. (US 20170134330 A1 herein Clark).
Clark was cited in the previous office action.

As per claim 6, Kwong and Guo teach the method according to claim 5. Kwong specifically teaches determining to instantiate the process for the job (Col. 13 lines 22-28 The instantiation of the first set of one or more dequeuing threads may be such that at least one dequeuing thread is instantiated per queue in the corresponding set of queues. In various embodiments, the second set of one or more processing threads are executable to retrieve the one or more messages from the intermediate storage area and perform one or more tasks). 
Additionally, Guo teaches further comprising: in response to determining that the speed at which the message queue is read is less than or equal to the predetermined threshold of speed ([0010] lines 7-9 processing speed of a receiver of the new broadcast message is less than or equal to a preset processing threshold; [0035] lines 4-7 a factor influencing whether broadcast messages in the queue are overstocked may include the number of receivers of each broadcast message, a message processing speed of each receiver).

Kwong and Guo fail to teach determining whether a rate of change in the speed at which the message queue is read is greater than a predetermined threshold of rate of change; and in response to determining that the rate of change in speed at which the message queue is read is greater than the predetermined threshold of rate of change, determining to instantiate the process.

However, Clark teaches determining whether a rate of change in the speed at which the message queue is read is greater than a predetermined threshold of rate of change; and in response to determining that the rate of change in speed at which the message queue is read is greater than the predetermined threshold of rate of change, determining to instantiate the process ([0034] lines 20-31 where the multi-message consumer 31 has demonstrated a minimum success rate for handling a number of messages in parallel over a defined period in time, the computer system 20 may increase the number of messages simultaneously issued to the consumer 31 and monitor the handling success rate of the consumer 31 for the increased number of messages over a defined period in time. This process may be continued and repeated until the multi-message consumer has reached its full capacity, i.e. the computer system 20 has determined that the multi-message consumer 31 is capable of handling N messages simultaneously; [0053] lines 17-21 increase the first message distribution rate to a second message distribution rate and continue this process until the actual message distribution rate of messages 61 to the reactivated consumer 31 matches the message processing capacity of the consumer 31; [0062] lines 5-7 increase throttling of the multi-message consumer 31 in case of improving or deteriorating message processing success rates; [0019] lines 2-5 processing a message, this refers to doing work related to the electronic message itself, e.g., handling of the electronic message by a consumer application; claim 9 increasing the first message distribution rate of messages from the message queue to the reactivated consumer upon successful processing of the plurality of messages by the reactivated consumer; In other words, the rate of change in speed at which the message queue is read is greater than a predetermined threshold rate of change is taught because the specification of the instant application recites that the speed at which a message queue is read is increasing.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kwong and Guo with the teachings of Clark because Clark’s teaching of allocating work based on an increased speed at which messages are read reduces the time that messages stay in a queue (see Clark, [0022] lines 12-14 reduces the risk of excessive message dwell time in the message queue, thereby improving message throughput.).

34.	As per claim 13, it is a device claim of claim 6. Therefore, it is rejected for the same reasons as claim 6 above.

35.	As per claim 20, it is a computer program product claim of claim 6. Therefore, it is rejected for the same reasons as claim 6 above.
	
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195